 In thelatter ofP. BALLANTINE& SONSandLOCAL 843, INTERNATIONALBROTHERHOOD,TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELP-NErs,A.F.L.Case No: R-4102. Decided 'August, 13,' 1942',Jurisdiction:brewing iiidustry:.-Investigation and Certification of Representatives:existence of question:. stiprulation as to; eligibilitydetermined bystipulated pay roll.; election necessary.UnitAppropriate for Collective Bargaining:all watchmen, porters, and checkers,excluding supervisory employees ; stipulation as to.Mr. Frederick R. Livingston,for the Board.Mr. Otto A. Badenhausen,of Newark, N. J., for the Company.Mr. Thomas L. Parsonnet,of Newark, N. J.; for the Union.Mary M. Persinger,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION'STATEMENT OF THE CASEUpon petition duly filed by Local 843, International Brotherhood,Teamsters, Chauffeurs,Warehousemen & Helpers, A. F. L., hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of P. Ballantine &Sons, Newark, New Jersey, herein called the Company, the NationalLabor Relations Board provided for ad appropriateappropriate hearing upondue notice.On July 28,1942, before a hearing was held, the Company, the Union,and an attorney for the Second Region (New York City); entered intoa stipulation' containing an agreed statement of facts and expresslywaiving the holding of a hearing by-the Board. 'The Board herebyapproves the stipulation.Upon the entire record in the case, the Board makes the following:FINDINGSOF FACT1.THE BUSINESSOF THE COMPANYP. Ballantine & Sons, a New Jersey corporation, has its plant andprincipal place of business at Newark, New Jersey, where it is engaged43 N. L.R. B., No. 11.106 -P: BALLANTINE & SONSin the manufacture; sale,- and distribution of ale and beer.During1941, the Company. purchased raw materials valued at approximately.$2,000,000; about 90. percent of which was shipped to it from outsidethe State of New Jersey. During the same period the Company soldfinished products valued in excess of $10,000,000, approximately 50percent of which was shipped outside the State of New Jersey.TheCompany admits that it is engaged in commerce within the meaningof the National Labor Relations Act..'H. THE ORGANIZATION INVOLVED-Local 843, International Brotherhood, Teamsters, Chauffeurs,.Warehousemen and Helpers is a labor organization affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company. .III.THE QUESTION CONCERNING, REPRESENTATIONWe find, in ,accordance. with. the stipulation of the parties, ,that f+question affecting commerce has arisen concerning the representationof employees of.the Company, within the meaning of Section 9. (c)Tand Section 2 (6) and (7) of the Act.,IV. THE APPROPRIATE UNITWe find, in accordance with the stipulation of the parties, that allwatchmen, porters; and checkers at the Newark, New Jersey, plantof the Company, excluding superVJsory employees, constitute a unitappropriate for the purposes of collective, bargaining, within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe 'shall direct that the question concerning representation whichhas arisen be resolved /by an election by secret ballot among the em-_.ployees within, the appropriate unit who were employed during thepay-roll period ending July 25, 1942,2 subject to the limitations andadditions-set, forth in the Direction-of Election herein.3A report by the Regional Director,which was attached to and made a part of the stipu-lation herein, indicates that the Union represents a substantial number of employees inthe unit found`below to be appropriate.The report stated that the Union submitted forexamination a petition signed by 61 persons,designating the Union as-their exclusiverepresentative for collective bargaining purposes;that the signatureswereobtained be-tween June 1 and July 31 ; that all 61 of the signatures appear to be genuine;and that55 of the 61 are the names of persons, whose names appear on the Company's pay rollfor July25; 1942, which lists 70 persons in the appropriate unit. -'2 Theparties stipulated the use of_the July 25,1942, pay roll to determine eligibility. 108DECISIONS OF NATIONAL LABOR RELATIONS.BOARD'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National,Labor Relations-Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 8,,of National Labor ' ,Relations Board Rules and Regulations-Series 2, as amended, It isherebyDIRECTED that, as part of the'investigation to ascertain' representa-tives.for the purposes of collective bargaining with P. Ballantine &',Sons, Newark, New Jersey, . an election by secret ballot shall be con-'ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction,under the direction and supervision of theRegional Director for the Second Region, acting in this matter asagent for the National Labor. Relations Board and subject to ArticleIII, `Section 9, of said Rules and Regulations,among the employeesin the unit found appropriate in Section ITT, above, who were em-ployed during the pay-roll period ending July 25, 1942, including'employees who,did not work during such pay-roll period because theywere ill or on vacation or in the.active military service or trainingof the United States,or temporarily laid off,but excluding employeeswho have since quit or been discharged for cause,to determinewhether or not they desire to be represented by Local 843, Interna-tional Brotherhood,Teamsters,Chauffeurs,Warehousemen & Help=ers, affiliated with_the American Federation of Labor, for the pur- -poses of collective bargaining.